Case: 19-40914     Document: 00515948059         Page: 1     Date Filed: 07/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 22, 2021
                                  No. 19-40914
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   Wanda L. Bowling,

                                                           Plaintiff—Appellant,

                                       versus

   Greg Willis, in his Official and Individual Capacity,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:18-CV-610


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Wanda L. Bowling filed this action against her former spouse and eight
   other individuals, including Greg Willis, for federal claims related to her
   ongoing divorce proceedings in Texas state court. She asserted her former
   spouse misappropriated her assets and the other named defendants


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40914        Document: 00515948059          Page: 2   Date Filed: 07/22/2021




                                      No. 19-40914


   participated in that conduct during, or subsequent to, the divorce. The
   district court ruled some of her claims were time-barred, others barred by
   prosecutorial and sovereign immunity, and others lacking a plausible basis for
   relief.
             Willis moved for sanctions against Bowling and a declaration she was
   a vexatious litigant under 28 U.S.C. § 1651(a). The court agreed, and
   imposed a pre-filing injunction, prohibiting Bowling from filing further
   claims without leave of court.
             Proceeding pro se, Bowling contests the injunction through an
   interlocutory appeal, contending: the court abused its discretion in declaring
   her to be a vexatious litigant; the scope of the injunction is overbroad; there
   is no real and immediate threat of future injury; and maintenance of the pre-
   filing injunction will deprive her of a federal remedy, which, she asserts, may
   only be vindicated in federal court. A pre-filing injunction is reviewed for
   abuse of discretion. Newby v. Enron Corp., 302 F.3d 295, 301 (5th Cir. 2002).
             District courts have inherent power to impose pre-filing injunctions
   “to deter vexatious, abusive, and harassing litigation”. Baum v. Blue Moon
   Ventures, LLC, 513 F.3d 181, 187 (5th Cir. 2008). The injunction “must be
   tailored to protect the courts and innocent parties, while preserving the
   legitimate rights of litigants”.     Id. (citation omitted).   The injunction
   prohibits Bowling removing her state-court divorce proceeding to federal
   court or filing any civil action related to the divorce; it does not apply to
   current or pending matters, but only future cases; and Bowling may still file
   any otherwise-prohibited matter upon obtaining leave of court pursuant to
   the injunction. She has not shown the court abused its discretion.
             Bowling also claims the court erred by: striking her first amended
   complaint; granting four defendants’ motions to dismiss; and failing to
   consider her second amended complaint. Our court lacks jurisdiction to




                                           2
Case: 19-40914     Document: 00515948059        Page: 3   Date Filed: 07/22/2021




                                 No. 19-40914


   consider these issues because they are not interlocutory orders. See 28
   U.S.C. § 1292(a)(1).
         DISMISSED in part; AFFIRMED in part.




                                      3